Citation Nr: 1451459	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


1.  Whether the Veteran timely perfected an appeal as to the June 2006 rating decision in which the RO granted service connection for post-traumatic stress disorder (PTSD) and assigned an initial evaluation of 30 percent disabling.

2.  Entitlement to an increased initial evaluation in excess of 30 percent for PTSD, for the period from August 7, 2001 until January 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1969 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal was initially characterized as one for an effective date earlier than January 23, 2008 for the grant of 100 percent initial evaluation for posttraumatic stress disorder.  In adjudicating this claim, the Veteran's representative specifically raised the issue as to the timeliness of the appeal of a June 2006 rating decision.  The RO discussed the timeliness of the appeal in the April 2012 rating decision and supplemental statement of the case.  For reasons expressed below, the Board has recharacterized the appeal as encompassing both matters set for on the title page.  The Board's decision on the question on the timeliness of appeal of the June 2006 evaluation of PTSD is set forth below. [The Board notes that, given the favorable disposition of this matter, the Veteran is not prejudiced by the characterization of the appeal in this regard.].

The issue of an increased evaluation is addressed in the remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran filed a claim for PTSD on August 7, 2001. 

2.  The Veteran filed a timely substantive appeal (VA-Form 9), considered postmarked on October 25, 2007.  



CONCLUSION OF LAW

As the Veteran filed a timely substantive appeal as to the denial of an initial evaluation in excess of 30 percent for PTSD by rating decision dated in June 2006; that rating decision is not final, and the claim for an increased evaluation remains pending on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As was noted above, the Board's review of the record found an underlying, inextricably intertwined, issue of timeliness of a November 2007 Substantive Appeal in the matter of the rating for PTSD.  Because the Board is making a favorable determination in this matter, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he should receive an earlier effective date for the grant of 100 percent evaluation for his service connected PTSD.  In seeking this earlier effective date, he asserts that the RO improperly failed to consider his prior November 2007 substantive appeal as timely.  This case turns on whether the Veteran filed a timely substantive appeal or VA-Form 9.  

Initially, the Board notes that timeliness of a November 2007 substantive appeal directly impacts on the scope of review regarding the rating for PTSD prior to January 2008, as a favorable decision on that matter (in whole or in part) would remove a legal bar to an earlier effective date, i.e., a final rating decision.  As such, the Board will review the facts and make a determination of whether the Veteran's substantive appeal was timely.  

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely-filed NOD in writing and completed, after an SOC has been furnished, by a timely-filed Substantive Appeal.  The Substantive Appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full. 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The SOC is to be mailed to the claimant at his or her most recent address of record, with a copy provided to the claimant's representative, if any. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a Substantive Appeal.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 20 .302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this five-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation. 38 C.F.R. § 20.305(a), (b). 

Upon review of the evidence of record, the Board has determined that the Veteran did, in fact, file a timely substantive appeal.  

On August 7, 2007, the Veteran filed a claim for service connection for PTSD.  In April 2002, the RO denied the Veteran's claim for PTSD.  The Veteran filed a notice of disagreement in May 2002 and sent in new evidence to support his claim.  In February 2003, the RO sent the Veteran a statement of the case that continued his denial of his claim for PTSD.  The Veteran filed a timely substantive appeal by submitting a VA Form-9 in February 2003.  There was a delay in processing the Veteran's appeal because he went overseas to Iraq with the Army Corp of Engineers for several years.  In April 2006, the Veteran sent in additional evidence to support his claim.  In June 2006, the RO granted the Veteran's claim and granted service connection for PTSD with an evaluation of 30 percent disabling and an effective date of August 7, 2001.  In March 2007, the Veteran submitted his notice of disagreement with the June 2006 rating decision.  This notice of disagreement was timely as the Veteran has one-year from the date the RO mails notice of the determination to the Veteran.  Upon receipt of the Veteran's notice of disagreement the RO sent a supplemental statement of the case on August 29, 2007.  The Veteran had 60 days from the date the RO mailed the statement of the case to the Appellant to submit his substantive appeal (VA-Form 9).  The date of mailing of the statement of the case is presumed to be the same date as in on the statement of the case.  See C.F.R. § 20.302 (b) 2014.  Sixty days would have been October 29, 2007.  The date stamp on the Veteran's VA Form-9 was November 1, 2007, which is technically un-timely.  Further, the Veteran's substantive appeal was unsigned.  However, the RO failed to keep the envelope, which the Veteran used to send his substantive appeal, and as such, the post-mark date cannot be verified.  

Included in the evidence of record is deferred rating decision from the RO stating that the Veteran's VA Form 9 was timely received, but was not signed by the Veteran.  Directions were provided, on the deferred rating decision, to copy the form for the file, and send the original to the Veteran for his signature.  A copy of the substantive appeal was sent to the Veteran for his signature and his representative signed the form with the current date.  As such, the RO and the decision review officer determined that his substantive appeal was not timely.   

As noted above, 38 C.F.R. § 20.305 regarding computation of time limit for filing and the acceptance of a postmark date states, " when these Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this 5-day period, Saturdays and Sundays and legal holidays will be excluded."  (emphasis added).  

As noted, the postmark for the November 2007 Substantive Appeal is not of record.  Upon review of the calendar from 2007, November 1, 2007 was a Thursday.  Five days prior excluding Saturday and Sunday was Thursday, October 25, 2007.  As such, the Veteran's substantive appeal was timely.  Id.  Accordingly, the Board finds that the Veteran's appeal of the June 2006 rating decision remains pending (and broadens the scope of review of the ratings assigned for PTSD as a matter pending since August 2001).


ORDER

The November 2007 Substantive Appeal following the June 2006 rating decision was timely filed.


REMAND

Due process considerations mandate that the RO should have the opportunity to consider in the first instance the expanded matter of the rating for PTSD (including an effective date prior to January 23, 2008 for a 100 percent rating) as based on a claim filed in January 2001 (rather than on a new claim received in 2008).

Accordingly, the case is REMANDED for the following action:

The RO should review the record, arrange for any further development suggested by the additional evidence received, and re-adjudicate the matter of the rating for PTSD for the period from August 7, 2001 until January 22, 2008 in light of the Board's determination on the timeliness of the Veteran's November 2007 substantive appeal above.  If the benefit sought is not granted to the veteran's satisfaction, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


